Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Corrections
Allowable subject matter is corrected to recite “Claims 2, 4, 6-14, 16, 17, 21-26 are allowed” and IDS submitted on 11/21/2018 is considered.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2018 was filed after the mailing date of the non-final office action on 09/07/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
	The double patenting rejections are withdrawn in light of the terminal disclaimer.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Sumedha Ahuja (Reg. No. 73,038) on 3/02/2022.

The application has been amended as follows:

In the claims:
Please replace all the previous claims with the attached amended claims wherein:

1.	(Cancelled)
2.	(Currently Amended)  A computing device comprising a non-transitory computer-readable medium having instructions stored thereon, which when executed by one or more processors of the computing device to:
validate a first user's identify, at least in part by asking the first user to enter a password;
receive, from the first user, a first user-specified data element designated for insertion into an editable field of a virtual real estate transaction document;
retrieve a timestamp for the first user-specified data element designated for insertion into the editable field of the virtual real estate transaction document;
store in a first user record of a data store the first user-specified data element designated for insertion into the editable field of the virtual real estate transaction document; and 
directly in response to storage of the first user-specified data element and without any interaction by a second user, 
set a time limit for the second user to accept a term of the first user-specified data element,
wherein the time limit is received from the first user; 
grant authorization to the second user, at least in part by ing permissions associated with the second user to include read and write permissions, to change the virtual real estate transaction document, and
revoke authorization from the first user, at least in part by ing permissions associated with the first user to read only, to change the virtual real estate transaction document at least until the second user has changed the virtual real estate transaction document so that the revocation is performed directly in response to the storing of the first user-specified data element;
after adding information from the second user to the editable field of the document,
determine that the second user has not accepted the term of the first user-specified data element within the set time limit; and
in response to determining that the second user has not accepted the term of the first user-specified data element within the set time limit,
revert the permissions of the first user and the second user, wherein the reverting comprises:
granting authorization, at least in part by modifying permissions associated with the first user, to the first user to change the document to include read and write permissions, and
revoke authorization, at least in part by modifying permissions associated with the second user to read only, from the second user to change the document at least until the first user has added information to the editable field of the document.



4.	(Currently Amended)  At least one non-transitory, computer-readable medium carrying instructions, which when executed by at least one data processor, performs operations for editing documents, the operations comprising:
directly in response to storing a first data element received from a first user for insertion into at least one editable field of a document and without any interaction by a second user, 
setting a time limit for the second user to accept a term of the first user-specified data element,
wherein the time limit is received from the first user;
revoking authorization, at least in part by causing the at least one data processor
granting authorization, at least in part by causing the at least one data processor
after adding information from the second user to the editable field of the document,
determining that the second user has not accepted the term of the first user-specified data element within the set time limit; and
in response to determining that the second user has not accepted the term of the first user-specified data element within the set time limit,
reverting the permissions of the first user and the second user, wherein the reverting comprises:
granting authorization, at least in part by causing the at least one data processor to modify permissions associated with the first user, to the first user to change the document to include read and write permissions, and
revoking authorization, at least in part by causing the at least one data processor to modify permissions associated with the second user to read only, from the second user to change the document at least until the first user has added information to the editable field of the document.

5.	(Cancelled)  
6.	(Currently Amended)  A method, comprising:
directly in response to storing a first user-specified data element received from a first user and designated for insertion into an editable field of a document and without any interaction by a second user,
setting a time limit for the second user to accept a term of the first user-specified data element,
wherein the time limit is received from the first user;
revoking authorization, at least in part by causing a processor to modify permissions associated with the first user to read only, from the first user to change the document at least until the second user has added information to the editable field of the document so that the revocation is performed directly in response to the storing of the first user-specified data element designated for insertion into the editable field of the document, and
the ;
after adding information from the second user to the editable field of the document,
determining that the second user has not accepted the term of the first user-specified data element within the set time limit; and
in response to determining that the second user has not accepted the term of the first user-specified data element within the set time limit,
reverting the permissions of the first user and the second user, wherein the reverting comprises:
granting authorization, at least in part by causing the processor to modify permissions associated with the first user, to the first user to change the document to include read and write permissions, and
revoking authorization, at least in part by causing the processor to modify permissions associated with the second user to read only, from the second user to change the document at least until the first user has added information to the editable field of the document.
7.	(Currently Amended)  The computing device of claim instructions when executed by the one or more processors further cause the device to
authenticate the digital signature applied to the human-readable representation of the first modified version of the virtual real estate transaction document.

8.	(Previously Presented)  The computing device of claim 2, wherein the instructions when executed by the one or more processors further cause the device 
create a markup for the virtual real estate transaction document showing a progression of the virtual real estate transaction document over time.

9.	(Previously Presented)  The computing device of claim 8, wherein the markup for the virtual real estate transaction document comprises:
for each of a plurality of disputed terms within the virtual real estate transaction document,
an indication of when the disputed term was proposed, 
an indication of who proposed the disputed term, and
an indication of when the disputed term was accepted.

10.	(Previously Presented)  The computing device of claim 8, wherein the markup for the virtual real estate transaction document comprises:
for at least one of the plurality of disputed terms,
an indication of when the disputed term was accepted.

11.	(Previously Presented)  The computing device of claim 2, wherein the instructions when executed by the one or more processors further cause the device 
in response to storage of a second user-specified data element received from the second user, 
revoke authorization from the second user to change the virtual real estate transaction document, and


12.	(Previously Presented)  The at least one non-transitory, computer-readable medium wherein the operations further comprise
receiving, from a user, a selection of a first property; and
in response to receiving the selection, loading virtual forms associated with the first property.
13.	(Previously Presented)  The at least one non-transitory, computer-readable medium wherein the operations further comprise
generating a report comprising:
for each of a plurality of agents,
an average closing price versus asking price for the agent, wherein each average closing price versus asking price is determined based at least in part on data retrieved from a data store.
14.	(Previously Presented)  The at least one non-transitory, computer-readable medium  wherein the operations further comprise
in response to storage of the first user-specified data element, sending a notification to the second user, wherein the notification includes a link to a virtual form comprising one or more virtual fields that include data representative of changes made by the first user.



19.	(Cancelled)  
22.	(Previously Presented)  The computing device of claim 2, wherein the instructions when executed by the one or more processors further cause the device 
apply a digital signature to a human-readable representation of a first modified version of the virtual real estate transaction document, the human-readable representation of the first modified version of the virtual real estate transaction document being based at least in part upon an initial version of the virtual real estate transaction document and the first user-specified data element; and
visually present the first user-specified data element in the editable field of the virtual real estate transaction document.
23.	(New)  The computing device of claim 2, wherein the instructions when executed by the one or more processors further cause the device to:
present, to the first user, a human-readable representation of an initial version of the virtual real estate transaction document comprising the editable field, wherein the virtual real estate document is an electronic representation of a corresponding physical real estate transaction document and visually similar to the physical real estate transaction document.
24.	(New)  The at least one non-transitory, computer-readable medium of claim 4, wherein the operations further comprise:
displaying the document, the document graphically displayed to appear visually similar to a corresponding physical document; and

25.	(New)  The at least one non-transitory, computer-readable medium of claim 24, wherein the operations further comprise:
authenticating the digital signature applied to the first modified document.
26.	(New)  The method of claim 6, further comprising:
accessing, from a data store, the document;
presenting, to the first user, a human-readable representation of an initial version of the document comprising the editable field, wherein the document is a visually similar electronic representation of a corresponding physical document; and
applying a digital signature to a human-readable representation of a first modified version of the document, the human-readable representation of the first modified version of the document being based at least in part upon the initial version of the document and the first user-specified data element.


Allowable Subject Matter
Claims 2, 4, 6-14, 16, 17, 21-26 are allowed.

Reasons for allowance
The following is an examiner’s state of reasons for allowance:
The prior art of record, alone or in combination, fail to disclose or render obvious
the claims agreed upon in the examiner’s amendment.  The prior art of record has not taught either individually or in combination and together with all other directly in response to storage of the first user-specified data element and without any interaction by a second user, set a time limit to accept a term… grant authorization to the second user, at least in part by modifying permissions associated with the second user to include read and write permission…..revoke authorization from the first user, at least in part by modifying permissions associated with the first user to read only…..at least until the second user has changed the virtual real estate….after adding information from the second user…determine that a second user has not accepted the term…revert the permissions….” as recited in independent claims 2, 4 and 6.
	Closest prior at, Kazten (US 2007/0255625) teaches inputting data into a virtual document regarding a real estate transaction and signing an agreement for the transaction.   Pittenger (US 2007/0198952) teaches locking a user when another user is editing a document.  Wescheler (US 6,920,455) teaches keeping a record of modification time of a document.  Del Monte (US 2009/031358) teaches granting and revoking users rights to view, access or modify over time.  Conant (US 2002/0129056) teaches negotiating offers between users. Kazten, Pittenger, Wescheler, Del Monte and Conant do not explicitly teach directly in response to a first user adding data element in the specified field of a document, setting a time limit to accept a term for the second user, granting authorization for the second user and revoking a first users write permission to read only until a second user modifies the document, once a second user modifies the document and store it, determining that the second user did not accept the terms within the set time limit, then granting first user read and write access authority and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                  


/William B Partridge/
Primary Examiner, Art Unit 2183